                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

IN RE: OHIO EXECUTION                           :   Case No. 2:11-cv-1016
PROTOCOL LITIGATION

       - vs -                                       Chief Judge Edmund A. Sargus, Jr.
                                                :   Magistrate Judge Michael R. Merz

This document relates to:
      Plaintiff Warren Henness                  :


   ORDER REGARDING MOTION TO STRIKE AND MOTION TO
                      QUASH


       This method-of-execution case, brought pursuant to 42 U.S.C. § 1983, is before the Court

on Plaintiff Warren Henness’s Motion to Strike the Expert Report and Testimony of Defendants’

Expert Witness Daniel E. Buffington, Pharm.D. (ECF No. 1997), and Defendants’ Motion to

Quash the Subpoena Duces Tecum propounded by Henness upon Dr. Buffington (ECF No. 2009).

Further, during a November 14, 2018, telephonic status conference, counsel for Henness stated his

intention to file a motion in limine regarding Dr. Buffington’s anticipated testimony. Resolution

of the Motion to Strike and Motion to Quash will aid this Court in its ruling on the anticipated

motion in limine, if not render any such motion moot. Accordingly, Defendants and Henness are

ordered to file memoranda contra the Motion to Strike and Motion to Quash, respectively, no later

than 12:00 p.m. on Wednesday, November 21, 2018.



November 20, 2018.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge


                                               1
